PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Benenati, Vincent, A.
Application No. 15/646,088
Filed: 11 Jul 2017
For: ROTATION AND ABDUCTION DEVICE FOR SHOULDER IMMOBILIZATION
:
:
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. 10019-0008-CON


This is a decision on the “PETITION TO CORRECT THE PRIORITY CLAIM”, filed         March 18, 2021, which is being treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), to accept an unintentionally delayed claim 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to application Nos. 61/594,349 and 13/756,714 as set forth in the contemporaneously filed Application Data Sheet (ADS).
	
The petition is DISMISSED.

A petition under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


The instant petition has not met requirements (1) and (3) above.

With respect to requirement (1), the reference to add the above-noted, prior-filed applications is not acceptable because the ADS filed March 18, 2021 does not comply with 37 CFR 1.76(c)(2).

An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. 
underlining for insertions, and strike-through or brackets for text removed. An ADS submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the ADS. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining.  See MPEP 601.05(a) (emphasis added). 

Here, because the filing receipt does not include a benefit claim to nonprovisional application No. 13/756,714 or provisional Application No. 61/594,349, all of the priority information with respect to those applications (i.e. application number, continuity type and filing date) must be underlined. 

In addition, the ADS submitted with the petition is not proper, because it contains a benefit claim that Application No. 13/756,714 claims benefit of provisional Application No. 61/594,349.  However, a review of Application No. 13/756,714 reveals that it does not contain this benefit claim. 

MPEP § 211.01(b)(II) states, in pertinent part (emphasis added):

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 111 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications. See MPEP § 211.02 for guidance regarding properly referencing prior applications.

As such, Applicant will need to file a 37 CFR 1.78(c) petition in application No. 13/756,714 to correct the benefit claim, stating that it claims benefit of provisional application No. 61/594,349.  

In addition, the instant petition does not satisfy item (3) above. Petitioner has submitted a statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, Applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(c) and         37 CFR 1.78(e), and an ADS (complying with the provisions of 37 CFR 1.76) to correct the above matter is required.  No further petition fee is due on renewed petition.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 3786 for consideration of the Amendment filed April 15, 2021.

/DOUGLAS I WOOD/Attorney Advisor, OPET